Citation Nr: 1810372	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1975 to May 1983, and was awarded the Sharpshooter Badge and Overseas Service Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before a Decision Review Officer (DRO) in August 2009 and before the undersigned Veterans Law Judge in October 2017.  A transcript of each proceeding has been associated with the claims file.

Based on the statements of the Veteran and her representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for asthma has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding records.  The Veteran has stated that during service she received care at the 97th General Women's Health Clinic, to include being diagnosed with asthma and prescribed an inhaler.  She also noted that facility has since closed.  See February 2010 VA Form 9, November 2009 correspondence, and October 2017 Hearing Transcript, pg. 5.  The Veteran was unable to identify an approximate date on which she was prescribed an inhaler, but stated that it occurred while she was in Germany.  See August 2009 DRO Hearing, pg. 9.  The Board observes there are over 100 pages of service treatment records, including from the Veteran's time in Germany, and that these records appear complete.  However, the Veteran's statements suggest there may be additional records outstanding.  Accordingly, the AOJ should make reasonable attempts to determine whether there are outstanding service treatment records and if so obtain them.  The AOJ should request the Veteran's assistance in identifying the specific facility at which she asserts she received care, and any other information necessary to determine whether such records exist and if so obtain them.  

Additionally, a September 2008 VA medical record noted the Veteran's pulmonary sarcoidosis was evaluated at Mt. Sinai Hospital in New York; however, records from that treatment have not been obtained.  On remand any outstanding private treatment records and VA medical records from October 2017 to present should be obtained.  

The Veteran has not been afforded a VA examination for her claimed respiratory disorder, which she contends began in or is related to service.  VA medical records show she has diagnoses of bronchial asthma and pulmonary sarcoidosis.  See VA medical records generally, and January 19, 2011 respiratory consultation.  The Veteran stated that her respiratory problems began during service, and that she developed shortness of breath and coughing on several occasions.  See August 2009 DRO Hearing Transcript, pp. 5-10 and October 6, 2017 Hearing Transcript, pp. 4-5.  The Veteran's service treatment records document repeated care for upper respiratory infections throughout her service, including in March 1976, September 1976, December 1977, April 1979, April 1982, and November 1982.  

Given these facts, the Board finds it appropriate to afford the Veteran a VA examination to identify any diagnosed respiratory disorders disorder and their relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following actions:

1.  Request inpatient and clinical treatment records documenting the Veteran's care at any applicable medical facilities in Germany through appropriate sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  If the Veteran's complete service treatment records have been associated with the claims file, this should be documented as well.

2.  Take appropriate action to obtain VA treatment records from October 2017 to present.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claim, including records from Mt. Sinai Hospital in New York.

4.  After the above development has been completed and any requested records have been associated with the claims file, schedule the Veteran for an examination with a clinician skilled in the diagnosis and treatment of respiratory disorders.  The report must reflect that review of the claims folder occurred, to include this remand.

Based on the review of the record and examination of the Veteran, the clinician should provide a response to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder, including bronchial asthma and pulmonary sarcoidosis, was incurred during service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service, to include the Veteran's documented treatment for upper respiratory infections in March 1976, September 1976, December 1977, April 1979, April 1982, and November 1982.

The examiner's attention is invited to the Veteran's statements that her respiratory symptoms began during service (August 2009 DRO Hearing Transcript, pp. 5-10 and October 6, 2017 Hearing Transcript, pp. 4-5) including her assertion that she was diagnosed with asthma in the 1980s (February 25, 2008 pulmonary consultation).  The examiner should also consider that although VA medical records note the Veteran was diagnosed with asthma in June 1997, a June 24, 2002 VA medical record notes that the Veteran was hospitalized in the past for asthma but not during the previous 6 years, suggesting her asthma existed prior to June 1997.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  **If the clinician is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).**

5.  Review the examination report for compliance with the Board's directives.  Any necessary corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

